J-S28037-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                 Appellee                :
                                         :
                    v.                   :
                                         :
PATRICK S. GULDEN,                       :
                                         :
                 Appellant               :     No. 1955 MDA 2018

     Appeal from the Judgment of Sentence Entered November 8, 2018
             in the Court of Common Pleas of Schuylkill County
            Criminal Division at No(s): CP-54-CR-0001937-2013
                                        CP-54-CR-0001942-2013

BEFORE:    BOWES, J., MCLAUGHLIN, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                      FILED JULY 02, 2019

     Patrick S. Gulden (Appellant) appeals from the aggregate judgment of

sentence of 12 to 24 months of incarceration imposed after Appellant’s

probation was revoked at docket numbers 1937 of 2013 and 1942 of 2013.

Upon review, we quash this appeal.

     In light of our disposition, a complete recitation of the lengthy

procedural history of this matter is unnecessary. Relevant to this appeal, on

November 8, 2018, Appellant’s probation was revoked at both docket

numbers, and he was sentenced to serve consecutively 6 to 12 months of

incarceration at each docket number.

     Appellant timely filed a motion for reconsideration of his sentence,

which was denied. On November 27, 2018, Appellant pro se filed a single



*Retired Senior Judge assigned to the Superior Court.
J-S28037-19

notice of appeal challenging his sentences at both docket numbers. 1 The

trial court ordered Appellant to file a concise statement of errors complained

of on appeal, and Appellant filed one pro se.         The trial court conducted a

hearing regarding Appellant’s desire to proceed pro se and permitted counsel

to withdraw. 2 Order, 12/11/2018.           The trial court filed an opinion in

accordance with Pa.R.A.P. 1925(a).

        On appeal, Appellant, now represented by counsel, 3 challenges the

discretionary aspects of Appellant’s sentence. See Appellant’s Brief at 3.

Before we reach the issue presented by Appellant on appeal, we must

address first the fact that Appellant filed a single notice of appeal raising an

issue that relates to two docket numbers.

        In Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), our

Supreme Court considered whether to quash an appeal where one notice of

appeal was filed for orders entered at more than one docket number. The

Official Note to Pennsylvania Rule of Appellate Procedure 341(a) provides



1 Appellant was represented by counsel at this time. However, the trial
court correctly docketed this notice of appeal, as notices of appeal are an
exception to the general prohibition against hybrid representation. See
Commonwealth v. Williams, 151 A.3d 621, 624 (Pa. Super. 2016)
(holding “this Court is required to docket a pro se notice of appeal despite
Appellant[’s] being represented by counsel”).

2   The transcript of this hearing is not included in the certified record.

3New counsel was appointed by the trial court via an order dated January
24, 2019.



                                        -2-
J-S28037-19

that “[w]here … one or more orders resolves [sic] issues arising on more

than one docket … separate notices of appeal must be filed.” In Walker,

our Supreme Court found that the “Official Note to Rule 341 provides a

bright-line mandatory instruction to practitioners to file separate notices of

appeal.”   Id. at 976-77. Thus, it held that for appeals filed after June 1,

2018, the date Walker was filed, “when a single order resolves issues

arising on more than one lower court docket, separate notices of appeal

must be filed.” Id. at 977. The Court emphasized that the “failure to do so

will result in quashal of the appeal.” Id.

      In this case, on November 8, 2018, Appellant filed a single notice of

appeal from a judgment of sentence, which listed two docket numbers.

Because Appellant filed his notice of appeal after our Supreme Court’s

decision in Walker, we must quash this appeal.4 See Commonwealth v.

Williams, 206 A.3d 573 (Pa. Super. 2019) (quashing a single notice of

appeal filed on June 4, 2018, by a pro se prisoner from an order denying a




4 On February 11, 2019, this Court issued a rule to show cause upon
Appellant regarding the Walker issue. Appellant timely filed a response, in
which he acknowledged the Walker error. Appellant requested that this
Court review the appeal anyway or permit him to file corrected notices of
appeal. Response, 3/7/2019.          However, under these circumstances,
Appellant would have to file new notices of appeal, not merely amend his
notice of appeal. It is well settled that this Court is prohibited from
enlarging the time to file a notice of appeal beyond the 30-day timeframe.
See Pa.R.A.P. 105(b). Thus, we can neither review the appeal nor permit
counsel to amend the appeal.



                                     -3-
J-S28037-19

PCRA petition pertaining to multiple docket numbers); Commonwealth v.

Nichols, __ A.3d __, 2019 WL 1783645 (Pa. Super. 2019) (same).

     Appeal quashed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/2/2019




                                 -4-